In an action to recover damages for personal injuries, the plaintiff David Flores appeals and the defendants Thomas F. Griffin and CBL Truck Leasing, Inc., cross-appeal from an order of the Supreme Court, Kings County (Krausman, J.), dated September 30, 1993, which granted the motion of the defendants Charles Hickman and Laminators Supply Corp. for summary judgment dismissing the complaint and cross claims insofar as asserted against them.
Ordered that the appeal is dismissed for failure to perfect same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [e]); and it is further,
Ordered that the order is affirmed insofar as cross-appealed from, for reasons stated by Justice Krausman at the Supreme Court; and it is further,
*435Ordered that the defendants-respondents are awarded one bill of costs, payable by the respondents-appellants. Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.